 


110 HR 7131 IH: Southern Nevada Higher Education Land Act of 2008
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7131 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2008 
Ms. Berkley (for herself, Mr. Porter, and Mr. Heller of Nevada) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To direct the Secretary of the Interior to convey to the Nevada System of Higher Education certain Federal land located in Clark and Nye counties, Nevada, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Southern Nevada Higher Education Land Act of 2008. 
2.Findings; purpose 
(a)FindingsCongress finds that— 
(1)southern Nevada is one of the fastest growing regions in the United States, with 750,000 new residents added since 2000 and 250,000 residents expected to be added by 2010; 
(2)the Nevada System of Higher Education serves more than 70,000 undergraduate and graduate students in southern Nevada, with enrollment in the System expected to grow by 21 percent during the next 10 years, which would bring enrollment to a total of 85,000 students in the System; 
(3)the Nevada System of Higher Education campuses in southern Nevada comprise 1,200 acres, one of the smallest land bases of any major higher education system in the western United States; 
(4)the University of Nevada, Las Vegas, with 28,500 students and 3,300 faculty and staff, is the fourth fastest-growing research university in the United States; 
(5)the College of Southern Nevada— 
(A)serves 39,000 students each semester; and 
(B)is near capacity at each of the 3 urban campuses of the College; 
(6)Pahrump, located in rural Nye County, Nevada— 
(A)has grown by 20 percent since 2000; and 
(B)has a small satellite campus of Great Basin College to serve the 40,500 residents of Pahrump, Nevada; and 
(7)the Nevada System of Higher Education needs additional land to provide for the future growth of the System, particularly for the University of Nevada, Las Vegas, the College of Southern Nevada, and the Pahrump campus of Great Basin College. 
(b)PurposesThe purposes of this Act are— 
(1)to provide additional land for a thriving higher education system that serves the residents of fast-growing southern Nevada; 
(2)to provide residents of the State with greater opportunities to pursue higher education and the resulting benefits, which include increased earnings, more employment opportunities, and better health; and 
(3)to provide communities in southern Nevada the economic and societal values of higher education, including economic growth, lower crime rates, greater civic participation, and less reliance on social services. 
3.DefinitionsIn this Act: 
(1)Board of regentsThe term Board of Regents means the Board of Regents of the Nevada System of Higher Education. 
(2)CampusesThe term Campuses means the Great Basin College, College of Southern Nevada, and University of Las Vegas, Nevada, campuses. 
(3)Federal landThe term Federal land means each of the 3 parcels of Bureau of Land Management land identified on the maps as Parcel to be Conveyed, of which— 
(A)approximately 40 acres is to be conveyed for the College of Southern Nevada; 
(B)approximately 2,085 acres is to be conveyed for the University of Nevada, Las Vegas; and 
(C)approximately 285 acres is to be conveyed for the Great Basin College. 
(4)MapThe term Map means each of the 3 maps entitled Southern Nevada Higher Education Land Act, dated July 11, 2008, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Nevada. 
(7)SystemThe term System means the Nevada System of Higher Education. 
4.Conveyances of Federal land to the System 
(a)Conveyances 
(1)In generalNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) and section 1(c) of the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869(c)), and subject to all valid existing rights, the Secretary shall— 
(A)not later than 180 days after the date of enactment of this Act, convey to the System, without consideration, all right, title, and interest of the United States in and to the Federal land for the Great Basin College and the College of Southern Nevada; and 
(B)not later than 180 days after the receipt of certification of acceptable remediation of environmental conditions existing on the parcel to be conveyed for the University of Nevada, Las Vegas, convey to the System, without consideration, all right, title, and interest of the United States in and to the Federal land for the University of Nevada, Las Vegas. 
(2)PhasesThe Secretary may phase the conveyance of the Federal land under paragraph (1)(B) as remediation is completed. 
(b)Conditions 
(1)In generalAs a condition of the conveyance under subsection (a)(1), the Board of Regents shall agree in writing— 
(A)to pay any administrative costs associated with the conveyance, including the costs of any environmental, wildlife, cultural, or historical resources studies; 
(B)to use the Federal land conveyed for educational and recreational purposes; 
(C)to release and indemnify the United States from any claims or liabilities that may arise from uses carried out on the Federal land on or before the date of enactment of this Act by the United States or any person; 
(D)as soon as practicable after the date of the conveyance under subsection (a)(1), to erect at each of the Campuses an appropriate and centrally located monument that acknowledges the conveyance of the Federal land by the United States for the purpose of furthering the higher education of the citizens in the State; and 
(E)to assist the Bureau of Land Management in providing information to the students of the System and the citizens of the State on— 
(i)public land (including the management of public land) in the Nation; and 
(ii)the role of the Bureau of Land Management in managing, preserving, and protecting the public land in the State. 
(2)Agreement with nellis air force baseAs a condition of the conveyance of the Federal land for the University of Nevada, Las Vegas under subsection (a)(1)(B), the Board of Regents shall enter into a cooperative interlocal agreement with Nellis Air Force Base that is consistent with the missions of the System and the United States Air Force. 
(c)Use of Federal land 
(1)In generalThe System may use the Federal land conveyed under subsection (a)(1) for— 
(A)any purpose relating to the establishment, operation, growth, and maintenance of the System; and 
(B)any uses relating to the purposes, including residential and commercial development that would generally be associated with an institution of higher education. 
(2)Other entitiesThe System may— 
(A)consistent with Federal and State law, lease, or otherwise provide property or space at, the Campuses, with or without consideration, to religious, public interest, community, or other groups for services and events that are of interest to the System or to any community located in southern Nevada; 
(B)allow any other communities in southern Nevada to use facilities of the Campuses for educational and recreational programs of the community; and 
(C)in conjunction with the city of Las Vegas, North Las Vegas, or Pahrump or Clark or Nye County plan, finance (including through the provision of cost-share assistance), construct, and operate facilities for the city of Las Vegas, North Las Vegas, or Pahrump or Clark or Nye County on the Federal land conveyed for educational or recreational purposes consistent with this section. 
(d)Reversion 
(1)In generalIf the Federal land or any portion of the Federal land conveyed under subsection (a)(1) ceases to be used for the System, the Federal land, or any portion of the Federal land shall, at the discretion of the Secretary, revert to the United States. 
(2)University of Nevada, Las VegasIf the System fails to complete the first building or show progression toward development of the University of Nevada, Las Vegas campus on the applicable parcels of Federal land by the date that is 50 years after the date of receipt of certification of acceptable remediation of environmental conditions, the parcels of the Federal land described in section 3(3)(B) shall, at the discretion of the Secretary, revert to the United States. 
 
